                                                  Case 1:21-mj-00014-GMH Document 11 Filed 01/27/21 Page 1 of 2




                                         1
                                                                   IN THE UNITED STATES DISTRICT COURT
                                         2                                        FOR THE
                                                                           DISTRICT OF COLUMBIA
                                         3
                                         4   United States of America,                       Criminal No. 21-mj-14
                                         5            Plaintiff,
                                                                                                  SUPPLEMENTAL NOTICE OF
                                         6   v.                                                        DECLARATION
                                         7
                                         8   ANTHIME J. GIONET,
                                         9             Defendant.
                                        10
                                        11                                          INTRODUCTION
3636 NORTH CENTRAL AVENUE, SUITE 1000
      PHOENIX, ARIZONA 85012-1927




                                        12          On January 25, 2021, this Court requested a supplemental motion or notice clarifying
        M AYEST ELLES PLLC




                                        13 whether undersigned counsel has or has not been disciplined by any bar.
                                        14                                           DECLARATION
                                        15          I declare under penalty of perjury:
                                        16          (1) That I have never been disciplined by any bar at any time ever.
                                        17
                                                    DATED this 27th day of January 2021.
                                        18
                                        19
                                                                                          MAYESTELLES PLLC
                                        20
                                        21
                                        22                                                By:__/s/Zachary Thornley________
                                                                                          Arizona State Bar No: 032363
                                        23                                                MayesTelles, PLLC.
                                        24                                                3636 N Central Ave
                                                                                          STE. 1000
                                        25                                                Phoenix, AZ. 85012
                                        26
                                        27
                                        28
                                             Case 1:21-mj-00014-GMH Document 11 Filed 01/27/21 Page 2 of 2




                                        1
                                               cc: Elizabeth Aloi
                                        2
                                               Assistant United States Attorney
                                        3      United States Attorney’s Office
                                               555 Fourth Street, N.W.
                                        4      Washington, D.C. 20530
                                        5      Telephone: 202-252-7212
                                               Email: elizabeth.aloi@usdoj.gov
                                        6
                                        7
                                        8
                                        9
                                        10
                                        11
3636 NORTH CENTRAL AVENUE, SUITE 1000
      PHOENIX, ARIZONA 85012-1927




                                        12
        M AYEST ELLES PLLC




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                  2
